Title: From Thomas Jefferson to Thomas Sim Lee, 12 March 1781
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
Richmond March 12th 1781

Your Excellency’s Favor of the 7th. came to Hand last night. We have been endeavouring to procure what armed vessels we could, but they are in James river and of Course cannot possibly get out of that River, but under Countenance of a Naval power superior to that of the Enemy; and indeed they are so trifling that they could not venture up the Bay were they out of James River.
From the best accounts I have received the Enemy have three ships of Force within the Bay in addition to those which Arnold had before. The French Squadron has withdrawn from the Bay some considerable Time. We are doing our utmost to procure the boats necessary for landing the Cannon and Troops, that is we are taking every one on James River but they will fall very far short of what Baron Steuben deems necessary. The Boats in the upper part of the river cannot navigate the lower Parts, nor can any be carried round  from the other Rivers. We feel ourselves so much interested in the Enterprize in Contemplation that we have set every Instrument into motion which can possibly avail us.
Our Exertions are much circumscribed by the want of means. I have the Honor to be with sentiments of the highest Respect, your Excellencys most obt hble Servant,

T. J.

